DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 7 is confusing because it contains two options that are partially mutually exclusive.  Claim 7 states “q2/q1 becomes 0.05 or more and 20 or less.”  0.05 or more requires a floor of 0.05; yet 20 or less has no floor.  Thus These two statements are mutually exclusive between 0-0.05.



Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over SACHS (US 6596224), in view of EDERER (US 2021/0206055).
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar nozzle cleaning/flushing techniques to the nozzles of the prior art (e.g. slurry 3D printing) to similarly clean the nozzles with a reasonable expectation of success.  
As to claims 1 and 10, SACHS teaches to 3D printer with table/platform (Fig. 14), powder layer (Figs. 1-3, 9-12, 15-16, 19, col. 4), and a first head with nozzles for binder/light absorbing particles (col. 4), second head with nozzles for slurry of ceramic/colloidal/polymeric fluid/liquid/ink (cols. 4, 28-29), and control unit/module that controls heads with nozzles (Fig. 19, col. 2, ll. 23-27, col. 7, ll. 13-18, col. 18, ll. 56-57).  
SACHS does not explicitly teach flushing the heads/nozzles; or pressure chambers that communicate with nozzles, supply channel and circulation channel (claim 6).
	However, a skilled artisan would have been motivated to apply this familiar technique to the nozzles of SACHS in order to clean nozzles from contaminants.  For example, EDERER teaches to flush nozzles of liquid dispensers/heads (e.g. for binders in 3D printing) to clean nozzles from contaminants (paras. 0035, 0073, Fig. 7).  EDERER uses a pressure system to flush (para. 0062, Fig. 7).  The nozzle/head includes pressure chambers that communicate with nozzles, supply channel and circulation channel (Figs. 4, 7).  The Office presents EDERER as only one of a large number of references that teach to flush 3D print nozzles to clear clogs, remove contaminants, etc.  This concept is not novel or non-obvious because it was so familiar that a skilled artisan with common sense would have been motivated to apply nozzle/head flushing to automatically clear clogs, remove contaminants, etc. without user action, thus increasing efficiency.
	Thus, absent evidence of secondary results of flushing in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar nozzle flushing techniques to the nozzles of SACHS to achieve known results with a reasonable expectation of success.  

Claims 2-5 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over SACHS (US 6596224), in view of EDERER (US 2021/0206055), in further view of TEKEN (US 20170348914), OKAMATO (US 20160257071) and KOROL (US 20200331208).
	SACHS in view of EDERER teach the elements of claim 1 as explained above.
	SACHS in view of EDERER do not explicitly teach adjusting fluid/liquid nozzle flushing speed/rate, droplet size, etc. using changes to electrical currents such as frequency and voltage, or achieving the specified flow rates of claims 7-8.
	However, TEKEN, OKAMATO and KOROL demonstrate that electrical control of fluid nozzles in 3D printing was a well-known option to allow control of flushing speed/rate, droplet size, etc. using voltage, frequency, etc.  For example, TEKEN teaches “[t]he printing rate of each head depends on the number of nozzles, the type of nozzles and the applied voltage signal rate (frequency)” and “[s]uch printing heads are known to those skilled in the art of solid freeform fabrication” (para. 0067).  OKAMATO teaches “The control unit 70 that is described later can adjust the amount of the curable liquid per droplet to be discharged from the head unit 50 by controlling a voltage waveform that is applied to the piezoelectric element” (para. 0034); “Note that the control unit 70 may automatically select, from voltage waveforms to be applied to the head unit 50 in order to discharge chromatic ink, a voltage waveform for discharging clear ink corresponding to the voltage waveform and apply the selected voltage waveform without performing calculation based on binary numbers” (para. 0046).  KOROL teaches 
Selectively jetting the binding agent includes individually operating drop ejectors of the printhead using a plurality of voltage waveforms. The voltage waveforms individually include one or more of a non-ejecting pulse and an ejecting pulse. The non-ejecting pulse has a peak voltage of magnitude V1 and duration T1. The ejecting pulse has at least two sequential pulses including a positive pulse followed by a negative pulse. The positive pulse has a peak voltage of magnitude V2 and duration T2. V2 is more than three times V1. The negative pulse has a peak voltage of magnitude V3 and duration T3. V3 is more than three times V1

(para. 0011).  KOROL teaches how to optimize current based on desired fluid effect (Figs. 1-6).  In other words, a skilled artisan would have been familiar with common electrical nozzle dispensing techniques to control flow of fluid in nozzles, and optimized the fluid flow accordingly when applied to flushing operations to achieve known fluid flushing results (e.g. higher or lower velocity, size of droplet, etc.) based on the cleaning purpose.
	Thus, absent evidence of secondary results using electrical control of nozzles in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute anatase TiO2 for ceramic in the ceramic slurry of SACHS to achieve known results with a reasonable expectation of success.  

	Claims 9 is rejected under 35 U.S.C. § 103 as being unpatentable over SACHS (US 6596224), in view of EDERER (US 2021/0206055), in further view of RIMAN (US20160297097).
	SACHS in view of EDERER teach the elements of claim 1 as explained above.
	SACHS in view of EDERER do not explicitly teach ceramic particle is anatase TiO2.
	However, anatase TiO2 was a known ceramic slurry option to yield denser 3D objects (RIMAN, Examples 3-4).  RIMAN is only one of a number of references that disclose anatase TiO2 as a known ceramic used in 3D printing.
	Thus, absent evidence of secondary results using anatase TiO2 in the claimed process, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to substitute anatase TiO2 for ceramic in the ceramic slurry of SACHS to achieve known results with a reasonable expectation of success.  

Potential Double Patenting
	The following applications and patents contain potentially conflicting claims depending on how the instant claims are amended: 16/916475; 17/381748; 17/381742; 17/443039; 17/324530.

Prior Art
	The following prior art teaches flushing nozzles in 3D printers: US20200331062; US 20200406558; US20180354192; US 20190030900; US 20160075085; US 20160288206; US 2021/0299953; US 20210170687; US 20200254691.
	The following prior art teaches anatase TiO2: US 20180036938; US 20140371364.
	The following prior art teaches ceramic slurries: WU ET AL: "Laser densification of alumina powder beds generated using aerosol assisted spray deposition", JOURNAL OF THE EUROPEAN CERAMIC SOCIETY, vol. 27, no. 16, 15 October 2007, pp.4727-4735, XP022282243.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743